 





Exhibit 10.3

May 8, 2012

 

Global Eagle Acquisition Corp.

10900 Wilshire Blvd.

Suite 1500

Los Angeles, California 90024

 

Re: Initial Public Offering

 

Gentlemen:

 

This letter (“Letter Agreement”) is being delivered to you in connection with my
appointment as a member of the Board of Directors of Global Eagle Acquisition
Corp., a Delaware corporation (the “Company”) and pursuant to the registration
statement on Form S-1 and prospectus (the “Prospectus”) filed by the Company
with the Securities and Exchange Commission (the “Commission”) in connection
with the Company’s initial public offering (the “Public Offering”), of the
Company’s units (the “Units”), each comprised of one share of the Company’s
common stock, par value $0.0001 per share (the “Common Stock”), and one warrant
exercisable for one share of Common Stock (each, a “Warrant”). Certain
capitalized terms used herein are defined in paragraph 6 hereof.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned hereby agrees with the Company as follows:

 

1. The undersigned hereby agrees that in the event that the Company fails to
consummate a Business Combination within 21 months from the closing of the
Company’s Public Offering, he or she shall take all reasonable steps to cause
the Company to (i) cease all operations except for the purpose of winding up,
(ii) as promptly as reasonably possible, redeem 100% of the Common Stock sold as
part of the Units in the Public Offering, at a per-share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account, including
interest but net of franchise and income taxes payable (less up to $100,000 of
such net interest to pay dissolution expenses), divided by the number of then
outstanding public shares, which redemption will completely extinguish Public
Stockholders’ rights as stockholders (including the right to receive further
liquidation distributions, if any), subject to applicable law, and subject to
the requirement that any refund of income taxes that were paid from the Trust
Account which is received after the redemption shall be distributed to the
former Public Stockholders, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and the Company’s board of directors, dissolve and liquidate,
subject in each case to the Company’s obligations under Delaware law to provide
for claims of creditors and other requirements of applicable law. The
undersigned agrees that he or she will not propose any amendment to the
Company’s amended and restated certificate of incorporation that would affect
the substance or timing of the Company’s obligation to redeem 100% of its public
shares if the Company does not complete a Business Combination within 21 months
from the closing of the Public Offering.

 

2. (a) The undersigned agrees that if the Company seeks stockholder approval of
a proposed Business Combination, then in connection with such proposed Business
Combination, he or she shall (i) vote all the Founder Shares owned by him or her
in accordance with the majority of the votes cast by the Public Stockholders and
(ii) vote any shares acquired by him or her in the Public Offering or the
secondary public market in favor of such proposed Business Combination.

 

(b) The undersigned agrees that a portion of the Founder Shares held by him in
an amount equal to 0.009% of the Company’s issued and outstanding shares
immediately after the Public Offering, shall be returned to the Company for
cancellation, at no cost, unless the last sales price of the Company’s stock
equals or exceeds $13.00 per share (as adjusted for stock splits, stock
dividends, reorganizations, recapitalizations and the like) for any 20 trading
days within any 30-trading day period within thirty-six (36) months following
the closing of the Company’s initial Business Combination or the Company
completes a liquidation, merger, stock exchange or other similar transaction
that results in all of its stockholders having the right to exchange their
shares of common stock for consideration in cash, securities or other property
which equals or exceeds $13.00 per share (as adjusted for stock splits, stock
dividends, reorganizations, recapitalizations and the like).

 

 

 

 

(c) The undersigned acknowledges that he or she has no right, title, interest or
claim of any kind in or to any monies held in the Trust Account or any other
asset of the Company as a result of any liquidation of the Company with respect
to the Founder Shares held by him or her. The undersigned hereby further waives,
with respect to any shares of the Common Stock held by him or her, any
redemption rights he or she may have in connection with the consummation of a
Business Combination, including, without limitation, any such rights available
in the context of a stockholder vote to approve such Business Combination or in
the context of a tender offer made by the Company to purchase shares of the
Common Stock (although the undersigned shall be entitled to redemption and
liquidation rights with respect to any shares of the Common Stock (other than
the Founder Shares) he or she holds if the Company fails to consummate a
Business Combination within 21 months from the date of the closing of the Public
Offering.

 

3. The undersigned’s biographical information furnished to the Company is true
and accurate in all respects and does not omit any material information with
respect to the undersigned’s background. The undersigned’s questionnaire
furnished to the Company is true and accurate in all respects. The undersigned
represents and warrants that:

 

(a) the undersigned is not subject to or a respondent in any legal action for,
any injunction, cease-and-desist order or order or stipulation to desist or
refrain from any act or practice relating to the offering of securities in any
jurisdiction;

 

(b) the undersigned has never been convicted of, or pleaded guilty to, any crime
(i) involving fraud, (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and the undersigned is not currently a defendant in any such criminal
proceeding; and

 

(c) the undersigned has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

4. Neither the undersigned nor any affiliate of the undersigned, shall receive
any finder’s fee, reimbursement, consulting fee, monies in respect of any
repayment of a loan or other compensation prior to, or in connection with any
services rendered in order to effectuate the consummation of the Company’s
initial Business Combination (regardless of the type of transaction that it is),
other than the following:

 

(a) repayment of a loan of up to $200,000 made to the Company by Global Eagle
Acquisition LLC (the “Sponsor”), pursuant to a Promissory Note, dated February
2, 2011;

 

(b) payment of an aggregate of $10,000 per month to Roscomare Ltd., for office
space, secretarial and administrative services, pursuant to an Administrative
Support Agreement, dated February 2, 2011;

 

(c) payment of consulting fees payable to James A. Graf, or an entity owned or
controlled by Mr. Graf, of $15,000 per month for services prior to the closing
of an initial Business Combination;

 

(d) reimbursement for any reasonable out-of-pocket expenses related to
identifying, investigating and consummating an initial Business Combination, so
long as no proceeds of the Public Offering held in the Trust Account may be
applied to the payment of such expenses prior to the consummation of a Business
Combination, except that the Company may, for purposes of funding its working
capital requirements (including paying such expenses), receive from the Trust
Account up to $1,750,000 in interest income (net of franchise and income taxes
payable); and

 

(e) repayment of loans, if any, and on such terms as to be determined by the
Company from time to time, made by the Sponsor or an affiliate of the Sponsor or
certain of the Company’s officers and directors to finance transaction costs in
connection with an intended initial Business Combination, provided, that, if the
Company does not consummate an initial Business Combination, a portion of the
working capital held outside the Trust Account may be used by the Company to
repay such loaned amounts so long as no proceeds from the Trust Account are used
for such repayment; provided, however, that the Company may, for purposes of
funding its working capital requirements (including repaying such loans),
receive from the Trust Account up to $1,750,000 in interest income (net of taxes
payable on such interest).

 

5. The undersigned has full right and power, without violating any agreement to
which he or she is bound (including, without limitation, any non-competition or
non-solicitation agreement with any employer or former employer), to enter into
this Letter Agreement and to serve as an officer of the Company or as a director
on the board of directors of the Company, as applicable, and hereby consents to
being named in any of the Company’s filings with the Commission as an officer
and/or as a director of the Company, as applicable.

 

2

 

 

6. As used in this Letter Agreement, (i) “Business Combination” shall mean a
merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination, involving the Company and one or
more businesses; (ii) “Founder Shares” shall mean the 4,417,683 shares of the
Common Stock of the Company acquired by the Sponsor for an aggregate purchase
price of $25,000, or approximately $0.01 per share, prior to the consummation of
the Public Offering; (iii) “Public Stockholders” shall mean the holders of
securities issued in the Public Offering; and (iv) “Trust Account” shall mean
the trust fund into which a portion of the net proceeds of the Public Offering
will be deposited.

 

7. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersede all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by the parties hereto.

 

8. Neither party may assign either this Letter Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Letter Agreement shall be binding on the
undersigned and each of his or her heirs, personal representatives and assigns.

 

9. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) agree that any
action, proceeding, claim or dispute arising out of, or relating in any way to,
this Letter Agreement shall be brought and enforced in the courts of New York
City, in the State of New York, and irrevocably submits to such jurisdiction and
venue, which jurisdiction and venue shall be exclusive and (ii) waives any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

10. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

11. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the applicable Escrow Period (as such term is defined in Securities Escrow
Agreement dated as of May 12, 2011 among the Company, the Sponsor, American
Stock Transfer & Trust Company, LLC and the other parties thereto, as amended by
the Amendment to Securities Escrow Agreement dated as of May 8, 2012 among the
Company, the Sponsor, American Stock Transfer & Trust Company, LLC, the
undersigned and the other parties thereto), or (ii) the liquidation of the
Company.

 

[Signature page follows] 

 

3

 



 



  Sincerely,         By: /s/ Cole A. Sirucek       Name:  Cole A. Sirucek

 

Acknowledged and Agreed:

 

GLOBAL EAGLE ACQUISITION CORP.

 

By: /s/ James A. Graf     Name: James A. Graf   Title:   Vice President

 

[LETTER AGREEMENT] 

 



 

